DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election/Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a fuel cell system, classified in H01M 2008/1293.
II. Claims 16-18, drawn to a method of operating a fuel cell system, classified in H01M 8/04.
III. Claims 19-20, drawn to method of detecting a fault in a fuel cell segment, classified in H01M 8/04664.
The inventions are independent or distinct, each from the other because:
1.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product can be practiced with another materially different product, such as a fuel cell having a PTC or a resistor.
Inventions I or II, and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different are Invention I, which is drawn to a product (a fuel cell system); Invention II, which is drawn to a method of operating a fuel cell system providing a surge current; Invention III, which is drawn to a  method of detecting a fault in a fuel cell segment.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification
⦁	the groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Mr. Leon Radomsky on 7/15/2021 a provisional election was made to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4, 5, 7, 8, 12- 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurunathan et al., US 7974106.
Regarding claim 1, Gurunathan et al., teaches a fuel cell system (abstract), comprising: a plurality of fuel cell segments (col. 1, lines 57-67), each segment having a plurality of fuel cells (fuel cell stack; col. 1, lines 57-62) and each segment comprises: a positive terminal (col. 2, lines 1-7) having a positive voltage with respect to ground (col. 6, lines 1-5); a negative terminal (col. 2, lines 1-7); and at least one component electrically connecting the negative terminal to ground (col. 6, lines 1-5), the at least one component configured to decrease a surge current (ripple current) through the segments (abstract; col. 2, lines 27-38). Regarding claim 2, Gurunathan et al., teaches a potential of the negative terminal is substantially 0 V with respect to ground (col. 6, lines 1-5; col. 7, lines 6-9). Regarding claim 4, Gurunathan et al., teaches the at least one component comprises a fuse (abstract; col. 2, lines 27-38) (“method for reducing a ripple current in a fuel cell”). Regarding claim 5, Gurunathan et al., teaches the at least one component comprises a circuit breaker (Fig. 1-3). Regarding claim 7, Gurunathan et al., teaches each negative terminal (col. 2, lines 1-7) is electrically connected by a negative line to a first end of the at least one component and a second end of the at least one component is electrically connected to ground (col. 5, lines 64-67 and col. 6, lines 1-3).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al., US 7974106.
Regarding claim 3, although Gurunathan et al., does not teach the surge current (ripple current) corresponds to a voltage across the at least one component of greater than 300 V, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Regarding claim 9, although Gurunathan et al., does not teach decreasing the surge current (ripple current) prevents overheating of at least one of the plurality of fuel cell segments, it teaches:
“Ripple currents are detrimental both to the fuel cell stack, where they increase the RMS current draw of a fuel cell stack and lower fuel cell efficiency, as well as to the ultimate 
application, where the presence of ripple currents can decrease the efficiency 
of power usage.  The ripple current through the fuel cell stack should be reduced as much as possible, as it decreases the fuel utilization and can starve the fuel cells for want of fuel.” (col. 7, lines 6-20).
Regarding claim 10, although Gurunathan et al., does not teach the at least one component is configured to decrease the surge current in 10 ms or less,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 

Claims 6 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al., US 7974106, in view of Richards et al., US 8440362.
Gurunathan et al., does not teach a resistor.
Regarding claim 6, Richards et al., teaches the at least one component comprises at least one resistor (col. 16, lines 32-44).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Richards into Gurunathan because Richards teaches an additional component which decrease a surge current (ripple current).
Regarding claim 11, Gurunathan et al., teaches maintaining the potential of the negative terminal at substantially 0 V with respect to ground decreases corrosion of the negative terminal (col. 6, lines 1-5; col. 7, lines 6-9).
Regarding claim 11, Richards et al., teaches the fuel cells are solid oxide fuel cells (col. 8, lines 6-8).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Richards into Gurunathan because Richards teaches the specific type of fuel cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727